Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 10/8/2019. 
Claims 1-35 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2019, 1/14/2020 and 2/7/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 27 and 34 are objected to for the following informalities:
Dependent claim 2, 27 and 34 recite “automatically generating programming code from the input configuration information and application logic information,” “automatically generating programming code from the input configuration information and application logic information,” “automatically generating programming code from the received configuration information and application logic information,” respectively. However, there are a total of 14 references to “at least one of the configuration information and application logic information” in claims 1-35. In other words, either one of the configuration information and application logic information is input by the user, based on which to automatically generating programming code.
automatically generating programming code from the input at least one of configuration information and application logic information,” “automatically generating programming code from the input at least one of configuration information and application logic information,” “automatically generating programming code from the received at least one of configuration information and application logic information,” respectively
Further clarification and/or correction are requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 1- 36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention
Each of claims 1-2, 8-12, 17-18, 22-23, 26-27, 32-34, and 36 recites the limitation “application logic information,” which is not a tern well known/understood in the art, and is not well-defined or described in either the specification of the claim language. 


Claims 18-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 18-23 and 25, claim elements “an onboarding module,” “a code generator module,” and “a deployment module” together with functional languages “configured to: automatically provide,” “further configured to: analyze operating data,” “further configured to: at least one of monitor and analyze operating data,” “configured to: provide a scaling function,” “generates respective code for each of the devices,” ” further configured to: generate a graphical user interface,”  “to automatically generate programming code” and “to deploy the generated programming code” are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they use a substitute for "means for" (e.g., “a component”) in conjunction with functional language (e.g., “for: notifying … and receiving”). 
However, although there are a plurality of references to the term “component” in the disclosure, the written description fails to identify which among the plurality of component this component refers to, or to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. Consequently, each claim containing an element listed above fails to particularly point 
Therefore, claims 18-23 and 25 as well as claim 24 that depends from claim 18 is also rejected under 35 U.S.C. 112(b).
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claims 1-9 and 18-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 1, 18 and 26 recites:
automatically providing/provide a first interface menu for enabling an initial user input of at least one of configuration information and application logic information for devices of the end to end network; 
in response to the initial user input of the at least one of the configuration information and application logic information for at least one of the devices of the end to end network, automatically providing/provide a second interface menu for enabling a subsequent user 
Based on a phone interview with Jorge Tony Villabon, the attorney of record, on 3/29/2021, the following amendments may be included in the next response:
in response to a user request, providing/provide a first interface menu for enabling an initial user input of at least one of configuration information and application logic information for at least one device of the end to end network; 
in response to the  user input of the at least one of the configuration information and application logic information for at least one of the devices of the end to end network, automatically providing/provide a second interface menu for enabling a subsequent user input of at least one of configuration information and application logic information for at least one other one of the devices of the end to end network; and 
Therefore, claims 1, 18 and 26 and their dependent claims 2-9, 19-25 and 27-33 are rejected under 35 U.S.C. 112(b).

Additionally, claim 1 recites “automatically providing a first interface menu for enabling an initial user input of at least one of configuration information and application logic information,” while its dependent claim 9 recites “The method of claim 1, wherein the at least one of the configuration information and application logic information is determined using data analysis methods.” 
It is noted that claim 9 requires the configuration information and application logic information to be determined using data analysis methods, which is inconsistent with claim 1 that requires configuration information and application logic information to be provided through the user input.
Therefore, claim 9 is rejected under 35 U.S.C. 112(b).
Further clarification and/or correction are requested.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al. (US 20100131978 A1) in view of Examiner’s Official Notice.
As for claim 1, Friedlander teaches:
A method for assisted provisioning of an end to end network, comprising: in response to a user request providing a first interface menu for enabling an initial user input of at least one of configuration information and application logic information for devices of the end to end network ("Discovered" interface allows the user to navigate through a list of all automatically discovered playback devices: see [0049]. It is noted that in order for the system to automatically provide additional interface menus for all devices in the end-to-end network, the 
"Set" interface allows a user to configure settings for media playback devices, such as to configure settings for a playback device from among the automatically discovered playback devices: see [0049]);
providing a mechanism for the user to navigate through discovered devices in the network and a mechanism for the user to configure devices in the network ("Discovered" interface allows the user to navigate through a list of all automatically discovered playback devices. "Set" interface allows a user to configure settings for media playback devices: see [0049) and
wherein a subsequent interface menu provided for input can be dependent upon an input made to a previously provided interface menu (A user may interact with input options provided by the control point to navigate from one subset of functional interfaces to another subset: see [0068].
In other words, a subsequent interface menu provided for input can be dependent upon an input made to a previously provided interface menu), 
As shown in the above, Friedlander teaches a mechanism for the user to navigate through discovered devices in the network, and a mechanism for the user to configure devices in the network.
Friedlander however does not teach navigating through and configuring all devices according to the navigation sequence.
Specifically, Friedlander does not teach:
in response to the initial user input of the at least one of the configuration information and application logic information for at least one of the devices of the end to end network, automatically providing a second interface menu for enabling a subsequent user input of at least one of configuration information and application logic information for at least one other one of the devices of the end to end network; and continuing to automatically provide subsequent interface menus for receiving at least one of configuration information and application logic information for all devices; and
an order of interface menus automatically provided guides a user through a provisioning of the end to end network without the need to enter programming code.
Examiner takes Official Notice that based on Friedlander’s teachings, the user can combine the navigation mechanism and the device configuration mechanism, and perform navigating through and configuring all devices, one device after another, according to the navigation sequence. “In certain older cases, Official Notice has been taken of a fact that is asserted to be “common knowledge” without specific reliance on documentary evidence where the fact noticed was readily verifiable, such as when other references of record supported the noticed fact, or where there was nothing of record to contradict it”. See MPEP § 2444.03.
It would have been obvious to utilize the teachings of Examiner’s Official Notice for navigating through and configuring all devices, one device after another, according to the navigation sequence. The teachings of Examiner’s Official Notice, when implemented in the Friedlander system, will enable, in response to the initial user input of the at least one of the configuration information and application logic information for at least one of the devices of the end to end network, automatically providing a second interface menu for enabling a subsequent user input of at least one of configuration information and application logic information for at least one other one of the devices of 
Therefore Friedlander and Examiner’s Official Notice together teach claim 1.

As for claim 26, since it contains similar limitations as in claim 1, the same rationale is used where applicable, and therefore Friedlander and Examiner’s Official Notice together also teach claim 26.

Claims 2-3, 10-11, 18-19, 23-24, 27-28 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice further in view of Chandaria et al. (US 20200387129 A1).
As for claim 2, it has been established that Friedlander and Examiner’s Official Notice together teach claim 1.
Friedlander and Examiner’s Official Notice together however do not explicitly teach:
automatically generating programming code from the input at least one of configuration information and application logic information for each of the devices required to establish the end to end network.
In a similar field of endeavor, Chandaria teaches:
configuring a device; generating and deploying executable code automatically (Internet of Things (IoT) device can be managed and programmed remotely from a user device, using GUIs, by selecting and configuring desired functionality; generating and deploying executable code automatically: see [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chandaria for configuring desired functionality, generating and deploying executable code automatically. The teachings of Chandaria, when implemented in the Friedlander/Examiner’s Official Notice system, will enable automatically generating programming code from the input at least one of configuration information and application logic information for each of the devices required to establish the end to end network. One of ordinary skill in the art would be motivated to utilize the teachings of Chandaria in the Friedlander/Examiner’s Official Notice system in order to create and manage programmable logic controller (PLC) solution: see Chandaria [Abstract].
Therefore Friedlander, Examiner’s Official Notice and Chandaria together teach claim 2.

As for claim 3, it has been established that Friedlander, Examiner’s Official Notice and Chandaria together teach claim 2.
Chandaria further teaches:
deploying the generated programming code by sending the generated programming code to respective ones of each of the devices for configuring the devices to establish the end to end network (Internet of Things (IoT) device can be managed and programmed remotely from a user device, using GUIs, by selecting and generating and deploying executable code automatically: see [0032]).
Therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 3.

As for claim 10, since it contains similar limitations as in claims 1, 2 and 3, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 10.

As for claim 11, it has been established that Friedlander, Examiner’s Official Notice and Chandaria together teach claim 10.
Chandaria further teaches:
providing an interface to a user for inputting the at least one of the configuration information and application logic information for each of the devices required to establish the end to end network (Internet of Things (IoT) device can be managed and programmed remotely from a user device, using GUIs, by selecting and configuring desired functionality: see [0032]).
Therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 11.

As for claim 18, since it contains similar limitations as in claims 1, 2 and 3, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 18.

As for claim 19, since it depends on claim 18 and contains similar limitations as in claim 3, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 19.

As for claim 23, since it depends on claim 18 and contains similar limitations as in claim 11, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 23.

As for claim 24, it has been established that Friedlander, Examiner’s Official Notice and Chandaria together teach claim 18.
Chandaria further teaches:
wherein the end to end network comprises an internet-of-things (IoT) end to end network and at least some of the devices comprise IoT devices (Internet of Things (IoT) device can be managed and programmed remotely from a user device: see [0032]).
Therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 24.

As for claim 27, since it depends on claim 26 and contains similar limitations as in claim 2, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 27.

As for claim 28, since it depends on claim 26 and contains similar limitations as in claim 3, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 28.

As for claim 34, since it contains similar limitations as in claim 10, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 34.

As for claim 35, since it depends on claim 16 and contains similar limitations as in claim 11, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Chandaria together also teach claim 35.

Claims 4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice further in view of Dong et al. (US 20100280841 A1).
As for claim 4, it has been established that Friedlander and Examiner’s Official Notice together teach claim 1.
Friedlander and Examiner’s Official Notice together however do not explicitly teach:
analyzing operating data of at least one of the devices of the end to end network; and predicting a future behavior of the at least one of the devices of the end to end network using the analyzed data.
In a similar field of endeavor, Dong teaches:
analyzing data from any of the devices to predict and determine device issues or failures (Device analysis module 502 analyzes data from the devices 202, 204, and 206 and external interface devices 208 to predict and determine device issues or failures: see [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dong for analyzing data from any of the devices to predict and determine device issues or failures. The teachings of Dong, when implemented in the Friedlander/Examiner’s Official Notice system, will enable analyzing operating data of at least one of the devices of the end to end network and predicting a future behavior of the at least one of the devices of the end to end network using the analyzed data. One of ordinary skill in the art would be motivated to utilize the teachings of Dong in the Friedlander/Examiner’s Official Notice system in order to automatically adjudicate arrhythmia episode information: see Dong [Abstract].
Therefore Friedlander, Examiner’s Official Notice and Dong together teach claim 4.

As for claim 29, since it depends on claim 26 and contains similar limitations as in claim 4, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Dong together also teach claim 29.

Claims 5, 7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice further in view of Shiraishi et al. (US 20180039558 A1).
As for claim 5, it has been established that Friedlander and Examiner’s Official Notice together teach claim 1.
Friedlander and Examiner’s Official Notice together however do not explicitly teach:
analyzing operating data of the end to end network; and predicting a future behavior of the end to end network using the analyzed data.
In a similar field of endeavor, Shiraishi teaches:
analyzing operating data of the end to end network; and predicting a future error behavior (The prediction system 198 may be operable to analyze the trace data 197 (associated with a vehicle application associated with a vehicle application from a plurality of vehicles included in a fleet of vehicles: see [0015]) to provide a predictive analysis of errors that will occur in the future if the vehicle application 191 continues to operate among the fleet of vehicles without being modified to correct the code and routines of the vehicle application 191 in a way that is configured to prevent the error from occurring: see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shiraishi for analyzing operating data of the end to end network, and predicting a future behavior. The teachings of Shiraishi, when implemented in the Friedlander/Examiner’s Official Notice system, will enable analyzing operating data of the end to end network, and predicting a future behavior of the end to end network using the analyzed data. One of ordinary skill in the art would be motivated to utilize the teachings of Shiraishi in the 
Therefore Friedlander, Examiner’s Official Notice and Shiraishi together teach claim 5.

As for claim 7, it has been established that Friedlander and Examiner’s Official Notice together teach claim 1.
Friedlander and Examiner’s Official Notice together however do not explicitly teach:
wherein operating data of the end to end network is made available for at least one of download, visual display and sending to another system.
In a similar field of endeavor, Shiraishi teaches:
the vehicle system downloading the trace data describing the execution of the vehicle application to the monitoring server (In some implementations, the vehicle system 184 may communicate/download the trace data 197 describing the execution of the vehicle application 191 to the monitoring server 153: see [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shiraishi for the vehicle system downloading the trace data describing the execution of the vehicle application to the monitoring server. The teachings of Shiraishi, when implemented in the Friedlander/Examiner’s Official Notice system, will enable making the operating data of the end to end network available for at least one of download, visual display and sending to another system. One of ordinary skill in the art would be motivated to utilize 
Therefore Friedlander, Examiner’s Official Notice and Shiraishi together also teach claim 7.

As for claim 31, since it depends on claim 26 and contains similar limitations as in claim 7, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Shiraishi together also teach claim 31.

Claims 6, 14-16, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice and Chandaria further in view of Shiraishi.
As for claim 6, since it contains similar limitations as in claims 1 and 2, the same rationale is used where applicable.
Specifically, Friedlander, Examiner’s Official Notice and Chandaria together teach generating programming code from the input at least one of configuration information and application logic information for each of the devices required to establish the end to end network (see Chandaria [0032]).
Friedlander, Examiner’s Official Notice and Chandaria together however do not explicitly teach:
at least one of monitoring and analyzing operating data of the devices of the end to end network; and reprogramming at least one of the devices of the end to end network based on the at least one of the monitored and analyzed data.
In a similar field of endeavor, Shiraishi teaches:
monitoring/analyzing operating data of devices of the end to end network; predicting the future behavior of the vehicle application; and determining how to modify the code of the vehicle application so the behavior of the vehicle application upon execution is not undesirable (In some implementations, the vehicle system 184 may communicate the trace data 197 describing the execution of the vehicle application 191 to the monitoring server 153. The prediction system 198 of the monitoring server 153 may analyze the trace data 197 describing the behavior of the vehicle application 191 and determine how to modify the code of the vehicle application 191 so that the behavior of the vehicle application 191 upon execution is not undesirable: see [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shiraishi for monitoring/ analyzing operating data of devices of the end to end network, predicting the future behavior of the vehicle application, and determining how to modify the code of the vehicle application so the behavior of the vehicle application upon execution is not undesirable. The teachings of Shiraishi, when implemented in the Friedlander/Examiner’s Official Notice/Chandaria system, will enable monitoring and/or analyzing operating data of the devices of the end to end network, and reprogramming at least one of the devices of the end to end network based on the at least one of the monitored and analyzed data. One of ordinary skill in the art would be motivated to utilize the teachings of Shiraishi in the Friedlander/Examiner’s Official Notice/Chandaria system in order to provide a monitoring system for a fleet of vehicles: see Shiraishi [Abstract].


As for claim 14, since it depends on claim 10 and contains similar limitations as in claim 5, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice, Chandaria and Shiraishi together also teach claim 14.

As for claim 15, since it depends on claim 10 and contains similar limitations as in claim 6, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice, Chandaria and Shiraishi together also teach claim 18.

As for claim 16, it has been established that Friedlander, Examiner’s Official Notice and Chandaria together teach claim 10.
Friedlander, Examiner’s Official Notice and Chandaria together however do not explicitly teach:
wherein operating data of the end to end network is made available for download.
In a similar field of endeavor, Shiraishi teaches:
the vehicle system downloading the trace data describing the execution of the vehicle application to the monitoring server (In some implementations, the vehicle system 184 may communicate/download the trace data 197 describing the execution of the vehicle application 191 to the monitoring server 153: see [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shiraishi for the vehicle  the trace data describing the execution of the vehicle application to the monitoring server. The teachings of Shiraishi, when implemented in the Friedlander/Examiner’s Official Notice/Chandaria system, will enable making operating data of the end to end network available for download, visual display and sending to another system. One of ordinary skill in the art would be motivated to utilize the teachings of Shiraishi in the Friedlander/Examiner’s Official Notice/Chandaria system in order to provide a monitoring system for a fleet of vehicles: see Shiraishi [Abstract].
Therefore Friedlander, Examiner’s Official Notice, Chandaria and Shiraishi together also teach claim 16.

As for claim 21, since it depends on claim 20 and contains similar limitations as in claim 6, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice, Chandaria and Shiraishi together also teach claim 21.

As for claim 30, since it depends on claim 26 and contains similar limitations as in claim 6, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice, Chandaria and Shiraishi together also teach claim 30.

Claims 8 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice further in view of Carle et al. (US 20050210525 A1).
As for claim 8, it has been established that Friedlander and Examiner’s Official Notice together teach claim 1.

providing a scaling function such that the at least one of the configuration information and application logic information does not have to be input for duplicate ones of the at least one of the devices of the end to end network.
In a similar field of endeavor, Carle teaches:
downloading the same configuration information into multiple client devices, thereby eliminating the need for users of multiple client devices to manually enter the same configuration information in each of the multiple client devices (The systems and methods described herein store configuration information associated with a client device in a storage device, such as a server. The same configuration information can be downloaded into multiple client devices, thereby eliminating the need for users of multiple client devices to manually enter the same configuration information in each of the multiple client devices: see [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Carle for downloading the same configuration information into multiple client devices, thereby eliminating the need for users of multiple client devices to manually enter the same configuration information in each of the multiple client devices. The teachings of Carle, when implemented in the Friedlander/Examiner’s Official Notice system, will enable providing a scaling function such that the at least one of the configuration information and application logic information does not have to be input for duplicate ones of the at least one of the devices of the end to end network. One of ordinary skill in the art would be motivated to 
Therefore Friedlander, Examiner’s Official Notice and Carle together teach claim 8.

As for claim 32, since it depends on claim 26 and contains similar limitations as in claim 8, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Carle together also teach claim 32.

Claims 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice further in view of Broz et al. (US 20200387129 A1).
As for claim 9, it has been established that Friedlander and Examiner’s Official Notice together teach claim 1.
Friedlander and Examiner’s Official Notice together however do not explicitly teach:
wherein the at least one of the configuration information and application logic information is determined using at least one of machine learning, linear regression analysis and neural networks.
In a similar field of endeavor, Broz teaches:
automatically determining the configurations based on machine learning processes (The settings may include an automatic feature, for example to automatically determine the configurations based on history information, machine learning processes, and so on, or combinations thereof: see [0051]).

Therefore Friedlander, Examiner’s Official Notice and Broz together teach claim 9.

As for claim 33, since it depends on claim 26 and contains similar limitations as in claim 9, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice and Broz together also teach claim 33.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice and Chandaria further in view of Broz.
As for claim 12, it has been established that Friedlander, Examiner’s Official Notice and Chandaria together teach claim 10.

wherein at least one of the configuration information and application logic information is determined using at least one of machine learning, linear regression analysis and neural networks.
In a similar field of endeavor, Broz teaches:
automatically determining the configurations based on machine learning processes (The settings may include an automatic feature, for example to automatically determine the configurations based on history information, machine learning processes, and so on, or combinations thereof: see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Broz for automatically determining the configurations based on machine learning processes. The teachings of Broz, when implemented in the Friedlander/Examiner’s Official Notice/Chandaria system, will enable determining at least one of the configuration information and application logic information using at least one of machine learning, linear regression analysis and neural networks. One of ordinary skill in the art would be motivated to utilize the teachings of Broz in the Friedlander/Examiner’s Official Notice/Chandaria system in order to implement a system to provide and/or receive relevant commentary for media content: see Broz [Abstract].
Therefore Friedlander, Examiner’s Official Notice, Chandaria and Broz together teach claim 12.
	
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice further and Chandaria further in view of Dong.
As for claim 13, since it depends on claim 10 and contains similar limitations as in claim 4, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice, Chandaria and Dong together also teach claim 13.

As for claim 20, since it depends on claim 18 and contains similar limitations as in claim 4, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice, Chandaria and Dong together also teach claim 20.

Claims 17, 22  and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Examiner’s Official Notice and Chandaria further in view of Carle.
As for claim 17, since it depends on claim 10 and contains similar limitations as in claim 8, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice, Chandaria and Carle together teach claim 17.

As for claim 22, since it depends on claim 18 and contains similar limitations as in claim 8, the same rationale is used where applicable, and therefore Friedlander, Examiner’s Official Notice, Chandaria and Carle together also teach claim 22.

As for claim 25, it has been established that Friedlander and Chandaria together teach claim 18. Since it also contains similar limitations as in claim 8 (which is covered by Friedlander and Carle), the same rationale is used where applicable.
Friedlander, Examiner’s Official Notice, Chandaria and Carle further teaches:
wherein the devices of the end to end network comprise multiple architecture options, connectivity options (Several media devices associated with playback of media content can be connected in a home network. Media content can be delivered to the home network via a variety of networks, such as wired and wireless networks and the Internet. Cable, satellite, optical network set-top boxes (STBs), television (TV) receivers, radio receivers, computers, and other content receivers or players can receive media content from various media content sources which are local or remote to the home network: see Friedlander [0007]), 
scaling options (see Carle [0013]) and 
programming languages and the code generator module generates respective code for each of the devices in accordance with how each of the devices is provisioned (The GUI elements also include interfaces for generating code for the CBD including process calls and conditions for execution and data management in any given programming language, for each device: see Chandaria [0068].
The code snippet is built in a programming language according to a selection of programming language received as input on the GUI: see Chandaria [claim 3]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458